DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the After Final filing on February 16, 2021.  Claims 1-15 and 18-20 are currently pending wherein all claims read on a one-part self-adhesive dental composite resin.

Allowable Subject Matter
Claims 1-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Matsushige et al (US 2010/0317762) and Takei et al (JP 2010-215597).

Summary of claim 1:
A one-part self-adhesive dental composite resin, comprising:
an acid group-containing (meth)acrylic polymerizable monomer (a); 
a polyfunctional (meth)acrylic polymerizable monomer (b) containing no acid group; 
a photopolymerization initiator (c); and 
a filler (d), wherein
the filler (d) is treated with a surface treatment agent and has an average particle diameter of 0.01 to 50.0 pm,


    PNG
    media_image1.png
    35
    338
    media_image1.png
    Greyscale

wherein 
R1 is a hydrogen atom or a methyl group, 
R2 is an optionally substituted hydrolyzable group, 
R3 is an optionally substituted C1 to C3 alkyl group, 
p is an integer of 1 to 13, and 
q is 2 or 3, and
an organosilazane (B) of formula (2):

    PNG
    media_image2.png
    32
    238
    media_image2.png
    Greyscale

wherein 
R4, R5, and R6 are each independently a hydrogen atom or an optionally substituted C1 to C3 alkyl group, at least one of R4, R5, and R6 is an optionally substituted C1 to C3 alkyl group, 
R7, R8, and R9 are each independently a hydrogen atom or an optionally substituted C1 to C3 alkyl group, and at least one of R7, R8, and R9 is an optionally substituted C1 to C3 alkyl group,
wherein the total content of the filler is 50 mass% or more based on the total weight of the one-part self-adhesive dental composite resin, and
wherein the one-part self-adhesive dental composite resin does not comprise a solvent.

Matsushige teaches an adhesive composition for dental applications (abstract) that contains a phosphoric acid type polymerizable monomer having an acidic group (abstract) in combination with a polymerizable monomer without an acidic group (0086) that includes di and tri (meth)acrylates (0100-0113), a filler (0136 and 0163), and a polymerization initiator (0170) that includes a photopolymerization initiator (0171).  Matsushige further teaches the filler to be surface treated with a silane coupling agent (0169) and to have an average particle size of 5 to 100 nanometers (reading on 0.005 to 0.1 µm).  Matsushige further teaches the surface treatment to be performed using a silane coupling agent such as methacryloyloxypropyltrimethoxysilane (reading on formula (1) (0168) and hexamethyldisilazne (0168 and 0298) (reading on formula (2).  Matsushige requires the addition of water (reading on a solvent) (0159) and teaches the amount of filler to be 0.5 to 20 parts per 100 parts of monomer (0169), for example 3.23% (0374 table 17 example 25).  However, Matsushige does not teach or fairly suggest the claimed one-part self adhesive dental composite wherein the composition is used as a one-part dental composite, wherein the amount of filler is at least 50% by weight, and wherein the composition is free of solvent.  Applicants have further shown that when the 


Takei teaches a dental filling kit containing a dental composite resin (0052) that contains an acidic group-containing polymerizable monomer, a polymerizable monomer having no acidic groups, a photopolymerization initiator, and a filler (0010).  Takei teaches the monomer having no acidic groups to either include bifunctional monomers However, Takei does not teach or fairly suggest the claimed one part self-adhesive dental composite wherein the filler is surface treated to include an organosilazane.  Applicants have shown that when the filler is surface treated as claimed, the properties of transparency and consistency are unexpectedly improved.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763